Exhibit 10.1
 
 
WAIVER, BORROWING BASE REDETERMINATION
AND NINTH AMENDMENT TO CREDIT AGREEMENT
 
THIS WAIVER, BORROWING BASE REDETERMINATION AND NINTH AMENDMENT TO CREDIT
AGREEMENT (this “Waiver and Amendment”) dated as of December 30, 2015, among
YUMA EXPLORATION AND PRODUCTION COMPANY, INC., a Delaware corporation
(the “Borrower”), the undersigned lenders party to the Credit Agreement (the
“Lenders”) and SOCIÉTÉ GÉNÉRALE, in its capacity as Administrative Agent and
Issuing Bank (the “Administrative Agent”).
 
RECITALS
 
A. The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of August 10, 2011 (the “Original Credit Agreement”),
as amended by that certain First Amendment and Limited Waiver to Credit
Agreement and Assignment, dated as of September 30, 2012, as further amended by
that certain Second Amendment to Credit Agreement and Assignment, dated as of
February 13, 2013, as further amended by that certain Third Amendment to Credit
Agreement and Assignment, dated as of May 20, 2013, as further amended by that
certain Fifth Amendment to Credit Agreement, dated as of October 14, 2014, as
further amended by that certain Sixth Amendment to Credit Agreement, dated as of
January 23, 2015, as further amended by that certain Seventh Amendment to Credit
Agreement, dated as of April 7, 2015, as further amended by that certain Eighth
Amendment to Credit Agreement dated as of July 27, 2015 (the Original Credit
Agreement, as so amended, and as otherwise amended, restated, modified or
supplemented from time to time until the date hereof, the “Credit Agreement”).
 
B. The Borrower has (i) provided to the Administrative Agent and the Lenders the
financial information for the four-quarter period ended September 30, 2015,
which demonstrates that the Borrower has exceeded the maximum permitted ratio of
Funded Debt to EBITDA under Section 9.01(b) of the Credit Agreement for such
period and (ii) requested that the Administrative Agent and the Lenders waive
the Borrower’s non-compliance with such ratio until May 31, 2016, provided that
if, on or before such date, the Borrower shall have satisfied the requirements
and conditions set forth in this Waiver and Amendment, such non-compliance shall
be waived indefinitely.
 
C. In accordance with the Credit Agreement, the Non-Conforming Borrowing Base
Termination Date occurred on October 1, 2015, and, as such, the Credit Agreement
no longer allows the Borrower to have a Non-Conforming Borrowing Base.
 
D. The Borrower has provided the necessary reserve report information in order
for the Administrative Agent and the Lenders to complete the fall 2015 Scheduled
Redetermination of the Borrowing Base and, after reviewing such reserve
information and taking into account the amount of the Borrower’s Debt and the
Borrower’s non-compliance with the maximum ratio of Funded Debt to EBITDA
permitted under Section 9.01(b) of the Credit Agreement, the Administrative
Agent and the Lenders have recommended reductions in the Borrowing Base as set
forth herein (to which the Borrower does hereby agree).
 
E. In consideration of the foregoing, the Borrower has informed the
Administrative Agent and the Lenders that it is pursuing strategic corporate and
financing alternatives to reduce the Borrower’s Debt, including a possible
merger, asset sale, equity capital contribution or other financing alternative,
the proceeds of which will be used, among other things, to reduce the Borrower’s
Debt.
 
F. The Borrower has requested certain amendments, waivers and modifications to
the Credit Agreement and, subject to the conditions precedent set forth herein,
the parties hereto have agreed to so amend, waive or otherwise modify the Credit
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1. Same Terms.  All terms used herein which are defined in the Credit Agreement
shall have the same meanings when used herein, unless the context hereof
otherwise requires or provides.  In addition, (i) all references in the Loan
Documents to the “Agreement” shall mean the Credit Agreement, as amended by this
Waiver and Amendment, and (ii) all references in the Loan Documents to the “Loan
Documents” shall mean the Loan Documents, as amended by this Waiver and
Amendment, as the same shall hereafter be amended from time to time.
 
2. Amendments to Credit Agreement. Subject to the conditions precedent set forth
in Section 5 hereof, the Credit Agreement is amended as follows:
 
A. Section 8.01(p).  Section 8.01(p) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
 
“(p)           Cash flow and accounts payable reports.  On (i) Thursday of each
week (commencing January 7, 2016), an update to the Borrower and its
Subsidiaries’ 13-week cash flow forecast delivered with respect to the
immediately preceding week, including actual performance for the prior week and
variance reports, and (ii) the last Business Day of each month (commencing
December 31, 2015), a report of the outstanding accounts payable of the Borrower
and its Subsidiaries (including an aging report) as of the end of the
immediately prior month, in each case, in reasonable detail and otherwise in
form and substance acceptable to the Administrative Agent.”


3. Redetermination of the Borrowing Base.
 
A. Effective as of the Amendment Effective Date, the Borrowing Base shall be
reduced to $29,800,000, which Borrowing Base shall remain in effect until
further reduced in accordance with Section 3(B) below or otherwise redetermined
in accordance with the Credit Agreement.  Both the Borrower, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, agree that the
redetermination of the Borrowing Base pursuant to this Section 3(A) shall
constitute the fall 2015 Scheduled Redetermination.
 
B. Effective as of May 31, 2016, the Borrowing Base shall be automatically
further reduced by $9,800,000 to $20,000,000 (unless, on or before such date,
the requisite Lenders determine to reduce of the Borrowing Base by or to a
different amount in accordance with the Credit Agreement), which Borrowing Base
shall remain in effect until the next redetermination of the Borrowing Base in
accordance with the Credit Agreement; provided, however, that if the automatic
Borrowing Base reduction by $9,800,000 (or such other amount) results in a
Borrowing Base Deficiency, then the Borrower acknowledges and agrees that
(1) notwithstanding anything to the contrary provided in Section 3.04(c) of the
Credit Agreement, (x) within two (2) Business Days, the Borrower shall make a
single lump sum payment in an amount equal to the lesser of the Borrowing Base
Deficiency and $9,800,000 and (y) any failure to make such Borrowing Base
Deficiency payment shall constitute an Event of Default, and (2) any Borrowing
Base Deficiency in excess of $9,800,000 (if any) shall be cured in accordance
with Section 3.04(c) of the Credit Agreement.  Both the Borrower, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, agree
that the reduction of the Borrowing Base pursuant to this Section 3(B) shall
constitute the spring 2016 Scheduled Redetermination.
 
4. Limited Waiver.
 
A. The failure by the Borrower to comply with Section 9.01(b) of the Credit
Agreement for the fiscal quarter ended September 30, 2015, and any failure (if
any) by the Borrower to comply with Section 9.01(a), Section 9.01(b) or Section
9.01(c) of the Credit Agreement for the fiscal quarter ended December 31, 2015,
and any Defaults or Events of Default arising as a result thereof, are each
hereby waived (and any breach of any representation or warranty under the Credit
Agreement or any other Loan Document as a result of the existence of such
failures to comply is hereby similarly waived), provided that, unless the
Borrower shall have made any and all mandatory payments as required by
Section 3(B) of this Waiver and Amendment, the foregoing waivers shall
automatically expire and an Event of Default shall be deemed to have occurred as
of September 30, 2015, and shall then continue until cured or further waived in
accordance with the Credit Agreement.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
B. The post-default rate of interest, which would otherwise apply as a result of
the breach described in the foregoing clause (A) of this Section 4 to the
aggregate outstanding amount of all Loans for the period from September 30, 2015
until (but not including) May 31, 2016, is hereby waived; provided that the
waiver of the post-default rate of interest (1) shall be waived so long as the
provisions of Section 3(B) of this Waiver and Amendment are satisfied and the
limited waiver described in clause (A) of this Section 4 has not terminated and
(2) shall not apply to any other Event of Default now existing or that may
hereafter occur.
 
The waivers in this Section 4 are effective only in respect of the matters and
for the time periods expressly set forth in this Section 4 and not for any other
fiscal quarter period, except as expressly set forth in this Waiver and
Amendment, no other waivers, amendments or modifications are intended or made by
this Waiver and Amendment.  No failure or delay on the part of the
Administrative Agent, any Lender, the Issuing Bank or the holder of any Note in
exercising any power or right under the Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No waiver or approval by
the Administrative Agent, any Lender, the Issuing Bank or the holder of any Note
under this Waiver and Amendment, the Credit Agreement or any other Loan Document
shall, except as may be otherwise stated in such waiver or approval, be
applicable to any subsequent transaction or any Default or Event of Default
under any Loan Document.


5. Conditions Precedent.  This Waiver and Amendment shall become effective on
the date (the “Amendment Effective Date”) on which each of the following
conditions is satisfied
 
A. Waiver and Ninth Amendment to Credit Agreement.  The Administrative Agent
shall have received multiple original counterparts, as requested by the
Administrative Agent, of this Waiver and Amendment duly and validly executed and
delivered by duly authorized officers of the Borrower, the Guarantors, the
Administrative Agent and each Lender.
 
B. Fees and Expenses. The Administrative Agent shall have received from the
Borrower (a) payment of all out-of-pocket fees and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Waiver and
Amendment and the other documents in connection herewith and (b) all fees due
and payable under the Credit Agreement and under any separate fee agreement
entered into by the parties pursuant to the Credit Agreement.
 
C. Initial 13-Week Cash Flow Forecast.  The Administrative Agent shall have
received an initial 13-week cash flow forecast in reasonable detail and
otherwise in form and substance acceptable to the Administrative Agent.
 
D. Representations and Warranties; No Defaults.  The Borrower shall have
confirmed and acknowledged to the Administrative Agent and the Lenders, and by
its execution and delivery of this Waiver and Amendment, the Borrower does
hereby confirm and acknowledge to the Administrative Agent and the Lenders,
that (i) all representations and warranties contained herein or in the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct with the same force and effect as though such
representations and warranties have been made on and as of the Amendment
Effective Date and (ii) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents, in each case after giving effect
to the limited waivers set forth in Section 4 of this Waiver and Amendment.
 
6. Post-Closing Covenants.  The Borrower hereby covenants and agrees that the
Borrower shall deliver to the Administrative Agent (i) on or before
February 8, 2016, a certificate from an Authorized Officer of the Borrower
certifying that attached thereto is a true and correct copy of a binding
engagement letter (the “Investment Bank Engagement Letter”) between the Borrower
(or Yuma Energy) and an investment bank (the identity of which shall be
acceptable to the Administrative Agent) pursuant to which such investment bank
will assist the Borrower in the pursuit of strategic options regarding the
finances of the Borrower and (ii) on or before the earlier of March 31, 2016 and
sixty (60) days after the Investment Bank Engagement Letter is executed, either
(x) an underwritten commitment in writing for additional capital (in the form of
additional equity capital contributions
 
 
Page 3

--------------------------------------------------------------------------------

 
 
and/or the incurrence of additional Debt) to the Borrower in cash (not including
the amount of any original issue discount) in immediately available funds and in
an aggregate amount sufficient for the Borrower to make any mandatory payments
in accordance with Section 3(B) above (any such satisfactory underwritten
commitment, an “Additional Capital Commitment”) or (y) a binding definitive
agreement for the acquisition (whether by direct asset purchase, equity purchase
or merger) of all or substantially all of the assets of the Borrower and its
Subsidiaries or some other structure that is acceptable to the Administrative
Agent and the Lenders in their respective sole and absolute discretion (the
“Definitive Acquisition Agreement”), and containing a condition or requirement
of the consummation of such transaction that the Borrower shall have made (or
shall have directed or caused another Person to have made) any and all mandatory
payments as required by Section 3(B) of this Waiver and Amendment, and, in the
case of either clause (x) or (y), reasonably providing for a closing date not
later than May 31, 2016, and otherwise in form and substance (including the
terms and conditions of any Debt to be incurred or Equity Interests to be
issued, or the terms and conditions of any such Definitive Acquisition
Agreement) satisfactory to the Administrative Agent and the Lenders in their
respective sole and absolute discretion.
 
For the avoidance of doubt, the Borrower, the Administrative Agent and the
Lenders hereby further agree that:
 
(a)           the terms and conditions of the Investment Bank Engagement Letter,
any Additional Capital Commitment or any Definitive Acquisition Agreement (each
a “Debt Reduction Document”) pursuant to this Section 6, as applicable, are
required to be satisfactory to the Administrative Agent and the Lenders in their
respective sole discretion (and each Lender agrees to indicate to the
Administrative Agent, and the Administrative Agent (for itself and the Lenders)
agrees to indicate to the Borrower, in each case, in writing on or before the
third (3rd) Business Day following the date of delivery thereof whether such
Debt Reduction Document is satisfactory in the sole discretion of such Lender
and the Administrative Agent, respectively);
 
(b)           any determination by the Lenders and the Administrative Agent that
such Debt Reduction Document is satisfactory shall not in any way restrict or
impair the Administrative Agent’s or the Lenders’ separate rights to review and
consent to the terms and conditions of the transactions and definitive documents
related thereto, all of which the parties hereto acknowledge and agree will
necessarily be the subject of a separate subsequent consent or amendment by the
Administrative Agent and the Lenders (if any), each in their respective sole
discretion, to the extent required by, and otherwise in accordance with, the
Credit Agreement; and
 
(c)           the failure to comply with the covenants set forth in this
Section 6 shall constitute an Event of Default.


7. Agreement and Acknowledgement of Borrower Regarding Financial Advisor.  The
Borrower hereby acknowledges and agrees that the Administrative Agent, on behalf
of itself and the Lenders, has the right to retain a financial advisor in its
sole discretion, and the Borrower shall, and shall cause its Subsidiaries to,
reasonably cooperate in good faith in all respects with such financial advisor
and shall promptly pay or reimburse the Administrative Agent and the Lenders for
all reasonable and documented fees and out-of-pocket expenses incurred in
connection therewith, including the payment of any retainer required thereby.
 
8. Certain Representations.  The Borrower represents and warrants that, as of
the Amendment Effective Date:  (A) the Borrower has full power and authority to
execute this Waiver and Amendment and the other documents executed in connection
herewith and this Waiver and Amendment and such other documents constitute the
legal, valid and binding obligation of the Borrower enforceable in accordance
with their terms, except as enforceability may be limited by general principles
of equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally; and
(B) no authorization, approval, consent or other action by, notice to, or filing
with, any governmental authority or other person is required for the execution,
delivery and performance by the Borrower thereof.  In addition, the Borrower
represents that after giving effect to this Waiver and Amendment all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date except to the extent that any
such representation or warranty expressly relates solely to an earlier date, in
which case such representation or warranty is true and correct in all material
respects as of such earlier date.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
9. No Further Amendments.  Except as amended hereby, the Credit Agreement and
the Loan Documents shall remain unchanged and all provisions shall remain fully
effective between the parties.
 
10. Acknowledgments and Agreements.  The Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms, and
the Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.  The Borrower, the Administrative Agent and each Lender do hereby
adopt, ratify and confirm the Credit Agreement, as amended hereby, and the Loan
Documents and acknowledge and agree that the Credit Agreement, as amended
hereby, and the Loan Documents are and remain in full force and effect.  The
Borrower acknowledges and agrees that its liabilities and obligations under the
Credit Agreement, as amended hereby, and under the Loan Documents, are not
impaired in any respect by this Waiver and Amendment.  Any breach of any
representations, warranties and covenants under this Waiver and Amendment shall
be an Event of Default under the Credit Agreement.
 
11. Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (A) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents (other than the waiver provided for in Section 4(A)
of this Waiver and Amendment), or (B) to prejudice any right or rights which the
Administrative Agent now has or may have in the future under or in connection
with the Credit Agreement and the Loan Documents, each as amended hereby, or any
of the other documents referred to herein or therein. This Waiver and Amendment
shall constitute a Loan Document for all purposes.
 
12. Release of Administrative Agent, Issuing Bank and Lenders; Etc.  In
consideration of the amendments and waivers set forth in this Waiver and
Amendment, the Borrower and the Guarantors hereby release, acquit, forever
discharge, and covenant not to sue, the Administrative Agent, the Issuing Bank
and each Lender, along with all of their beneficiaries, officers, directors,
shareholders, agents, employees, servants, attorneys and representatives, as
well as their respective heirs, executors, legal representatives,
administrators, predecessors in interest, successors and assigns (each
individually, a “Released Party” and collectively, the “Released Parties”) from
any and all claims, demands, debts, liabilities, contracts, agreements,
obligations, accounts, defenses, suits, offsets against the indebtedness
evidenced by the Loan Documents, actions, causes of action or claims for damages
or relief of whatever kind or nature, whether equitable or monetary, whether
known or unknown, suspected or unsuspected by the Borrower which the Borrower,
any Guarantor or any Subsidiary of any of them, has, had or may have against any
Released Party, for or by reason of any matter, cause or thing whatsoever
occurring on or at any time prior to the date of this Waiver and Amendment,
including, without limitation, any matter that relates to, in whole or in part,
directly or indirectly (a) the Credit Agreement, any Note, any Security
Document, any other Loan Document or the transactions evidenced thereby,
including, without limitation, any disbursements under the Credit Agreement, any
Notes, the negotiation of any of the Credit Agreement, the Notes, the Mortgages,
the Hazardous Materials Indemnity or the other Loan Documents, the terms
thereof, or the approval, administration or servicing thereof, or (b) any notice
of default, event of default in reference to any Loan Document or any other
matter pertaining to the collection or enforcement by any Released Party of the
indebtedness evidenced by any Loan Document or any right or remedy under any
Loan Document, or (c) any purported oral agreements or understandings by and
between any Released Party and the Borrower or any Guarantor in reference to any
Loan Document.
 
13. Confirmation of Security.  The Borrower hereby confirms and agrees that all
of the Security Instruments, as may be amended in accordance herewith, which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Credit Agreement as modified by this Waiver and
Amendment.
 
14. Counterparts.  This Waiver and Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument.  In making proof of this
Waiver and Amendment, it shall not be necessary to produce or account for more
than one counterpart thereof signed by each of the parties hereto.
 
15. Incorporation of Certain Provisions by Reference.  The provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction;
Consent to Service of Process” are incorporated herein by reference for all
purposes.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
16. Entirety, Etc.  This Waiver and Amendment, the Expenses and Indemnity Letter
and all of the other Loan Documents embody the entire agreement between the
parties.  THIS WAIVER AND AMENDMENT, THE EXPENSES AND INDEMNITY LETTER AND ALL
OF THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
[The rest of this page is intentionally left blank; the signature pages follow.]
 
 
Page 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Amendment
to be effective as of the date and year first above written.
 
BORROWER


YUMA EXPLORATION AND PRODUCTION COMPANY, INC.


By: /s/ Paul D. McKinney
Name: Paul D. McKinney
Title: Chief Operating Officer


ADMINISTRATIVE AGENT
AND LENDER:


SOCIÉTÉ GÉNÉRALE


By: /s/ Max Sonnonstine
Name: Max Sonnonstine
Title:    Director


LENDER:


ONEWEST BANK, FSB


By: /s/ John Feeley
Name:  John Feeley
Title:    Director


LENDER:


LEGACYTEXAS BANK (successor to Viewpoint Bank, N.A.)


By: /s/ Whitney Randolph
Name: Whitney Randolph
Title:    Senior Vice President


THE GUARANTORS HEREBY CONSENT TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TERMS OF THIS WAIVER AND AMENDMENT BY THE BORROWER.


THE YUMA COMPANIES, INC.


By: /s/ Paul D. McKinney
Name:         Paul D. McKinney
Title:           Chief Operating Officer


PYRAMID OIL LLC


By: /s/ Paul D. McKinney
Name:         Paul D. McKinney
Title:           Chief Operating Officer
 
 
 

 


Signature Page to Waiver and Ninth Amendment 

--------------------------------------------------------------------------------